DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 08/15/2022.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019 and 02/05/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14, and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process and a mathematical calculation, without significantly more. 
Regarding claims 1, 14 and 22, the claim(s) recite “determine a longitudinal translation speed of the intraluminal imaging catheter based on: a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image […] and a known time interval between the first intraluminal image and the second intraluminal image” (Claims 1 and 22); “determining, with the processor circuit, a longitudinal speed of the intraluminal imaging catheter based on: a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image […] and a known time interval between the first intraluminal image and the second intraluminal image” (Claim 14). The limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on analyzing images by visual inspection by a user. In this case, a user can look at the change of shape or a position of the anatomy in the first and second intraluminal images and use a known time interval between the two to calculate a longitudinal translation speed of the intraluminal imaging catheter manually (i.e. by hand with pen/paper). If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exception are not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer (i.e. processor circuit) (See MPEP 2106.05(f)). Furthermore, the claims as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)).
Following step 2B of the two-prong analysis, the additional elements (i.e. processor circuit; and a screen display including a speed indicator based on the longitudinal translation speed) do not amount to significantly more than the judicial exception because the processor circuit is simply the tool used to perform the abstract idea of determining a longitudinal translation speed and the output of a display screen including a speed indicator based on the longitudinal translation speed represents insignificant extra-solution activity since there is no indication of how that translation speed is used to effect a particular treatment or prophylaxis.
Furthermore, the applicant’s specification states “Figure 22 is a schematic diagram of a processor circuit 2250, according to embodiments of the present disclosure. The processor circuit 2250 may be implemented in the ultrasound imaging system 100, or other devices or workstations (e.g. third-party workstations, network routers, etc.) or on a cloud processor or other remote processing unit, as necessary to implement the method. As shown, the processor circuit 2250 may include a processor 2260, a memory 2264, and a communication module 2268 […] The processor 2260 may include a central processing unit (CPU), a digital signal processor (DSP), and ASIC, a controller, or any combination of general-purpose computing devices, reduced instruction set computing (RISC) devices, application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), or other related logic devices, including mechanical and quantum computers” [00121-00122]. Therefore, the system utilizes a generic processor as a tool to perform an abstract idea without improving the functionality of the processor. 
Regarding claims 2-3, 5-13 and 16-26, these claims which depend directly or indirectly from claims 1, 14, and 22 respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claim. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception because: 
Claim 2 merely recites “update the longitudinal translation speed based on a third intraluminal image […] dynamically modify the speed indicator in the screen display”; 
Claim 3 merely recites “to output, via the screen display, an intraluminal image of the plurality of intraluminal images, wherein the intraluminal image is proximate to the speed indicator”;
Claim 5 merely recites “to determine the longitudinal translation speed without tracking a position of the intraluminal imaging catheter in an extraluminal image”;
Claim 6 merely recites “the speed indicator comprises: a shape representative of a range of longitudinal translation speeds; and a marker positioned within the shape and representative of the determined longitudinal translation speed”;
Claim 7 merely recites “the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a portion representative of a minimum translation speed to an opposite, second portion representative of a maximum translation speed”;
Claim 8 merely recites “determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal images; and output at least one of the length estimate or the volume estimate via the screen display”;
Claim 9 merely recites “the screen display further comprises a stylized diagram of the body lumen”,
Claim 10 merely recites “the screen display further comprises a position of the intraluminal imaging catheter with the stylized diagram”;
Claim 11 merely recites “the screen display further comprises a trail indicating past positions of the intraluminal imaging catheter”;
Claim 12 merely recites “the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal imaging catheter”;
Claim 13 merely recites “further comprising: the intraluminal imaging catheter”;
Claim 16 merely recites “the intraluminal imaging catheter comprise an intravascular imaging catheter, wherein the plurality of intraluminal images comprises a plurality of intravascular images, wherein the body lumen comprises a blood vessel, wherein the first intraluminal image and the second intraluminal image respectively comprise a first intravascular image and a second intravascular image”;
Claim 17 merely recites “wherein the intravascular imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter, wherein the plurality of intravascular images comprises a plurality of IVUS images, and wherein the first intravascular image and the second intravascular image respectively comprise a first IVUS image and a second IVUS image”;
Claim 18 merely recites “wherein the intraluminal imaging catheter comprises an intraluminal ultrasound imaging catheter, wherein the plurality of intraluminal images comprises a plurality of intraluminal ultrasound images”;
Claim 19 merely recites “wherein the single imaging sensor comprises a single array of imaging elements longitudinally co-located along a length of the intraluminal imaging catheter”;
Claims 20 and 25 merely recites “wherein the single imaging sensor comprises an ultrasound transducer array”;
Claims 21 and 26 merely recite “wherein the single imaging sensor comprises an optical coherence tomography (OCT) sensor”;
Claim 23 merely recites “wherein the blood vessel comprises peripheral vasculature”;
Claim 24 merely recites “wherein the blood vessel comprises cardiac vasculature”;
which represent steps that can be practically performed within the mind (i.e. as a mental process or mathematical calculation involving determining and updating; see claims 2, 5, 8, for example), provide further information about the device, display or data (i.e. the intraluminal imaging catheter comprises an intravascular imaging catheter; see claim 6-7, 9-13, 16-21, 23-26, for example) and/or constitute insignificant extra-solution activity (i.e. output an intraluminal image; see claims 3, 8 for example). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim(s) 1-3, 5-8, 13-14, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al. US 20170333000 A1 “Nystrom” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow”.
Regarding claims 1, 14 and 22, Nystrom teaches “An intraluminal imaging system, comprising: a processor circuit configured for communication with an intraluminal imaging catheter, wherein the processor circuit is configured to:” (Claim 1) and “An intravascular imaging system, comprising: an intravascular imaging catheter comprising a single imaging sensor configured to obtain a plurality of intravascular images during movement of the intravascular imaging catheter through a blood vessel of a patient; and a processor circuit configured for communication with the intravascular imaging catheter, wherein the processor circuit is configured to:” (Claim 22) (“FIG. 1 is an illustrative example of a system 100 that may be configured to perform an intravascular procedure. System 100 may include a catheter 102, an interface element 110, and a processing engine 112” [0032]. The examiner notes that the terms intraluminal and intravascular are synonymous since a vascular channel (i.e. blood vessel) is a type of lumen. Thus, system 100 constitutes an intraluminal/intravascular imaging system comprising a processor circuit (i.e. processing engine 112) configured for communication with an intraluminal/intravascular imaging catheter (i.e. catheter 102).
Furthermore, regarding the intravascular imaging catheter comprising a single imaging sensor configured to obtain a plurality of intravascular images during movement of the intravascular imaging catheter through a blood vessel of a patient, Nystrom discloses “In some examples, catheter 102 may include a sensor 108 at the distal end 106 that is configured to provide information indicative of an environment within the patient’s vasculature. For example, where the system 100 is an IVUS system, sensor 108 may comprise an ultrasound transducer configured to emit and receive ultrasound energy and generate ultrasound data. In another imaging example, the system 100 may be an OCT system, and sensor 108 may comprise an OCT transducer configured to emit and receive light and generate OCT data” [0033] and “FIG. 2 is a diagram of the distal end of an exemplary catheter used in an IVUS system. […] In some examples, sensor 208 may include a single transducer element or an array of transducer elements configured to emit and receive ultrasonic pulses” [0037]. As shown in FIG. 2, the catheter 202 includes a single imaging sensor (i.e. sensor 208). Furthermore, Nystrom discloses “As described, in some examples, the transducer is moved within the patient for acquisition of image data from a plurality of positions within the patient” [0044]. Therefore, since the transducer (i.e. sensor 208 of FIG. 2) is moved within the patient to acquire image data from a plurality of positions within the patient and the transducer (i.e. sensor 208) is positioned within the blood vessel 234 (see [0037] and FIG. 2), the single imaging sensor is configured to obtain a plurality of intravascular images during movement of the intravascular imaging catheter through a blood vessel of a patient.);
“An intraluminal imaging method, comprising:” (Claim 14) (“FIG. 3 is a step-flow diagram outlining a method in which one or more IVUS displays can be generated. After the catheter is inserted into a patient by the system operator, a processing engine such as those described herein can receive a command to perform an intravascular imaging function in step 300” [0038]. As established previously, an intravascular imaging system is synonymous with an intraluminal imaging method since a vascular channel (i.e. blood vessel) is a type of lumen. Therefore, the method of FIG. 3 constitutes an intraluminal imaging method.);
“receive a plurality of intraluminal images obtained by a single imaging sensor of the intraluminal imaging catheter during movement of the intraluminal imaging catheter through a body lumen of a patient, wherein the plurality of intraluminal images comprises a first intraluminal image obtained by the single imaging sensor and showing an anatomy and a second intraluminal image obtained by the single imaging sensor and showing the anatomy” (Claim 1); “receiving, at a processor circuit in communication with an intraluminal imaging catheter, a plurality of intraluminal images obtained by a single imaging sensor of the intraluminal imaging catheter during movement of the intraluminal imaging catheter trough a body lumen of a patient, wherein the plurality of intraluminal images comprises a first intraluminal image obtained by the single imaging sensor and showing an anatomy and a second intraluminal image obtained by the single imaging sensor and showing the anatomy” (Claim 14) and “receive the plurality of intravascular images obtained by the single imaging sensor, wherein the plurality of intravascular images comprises a first intravascular image obtained by the single imaging sensor and showing an anatomy and a second intravascular image obtained by the single imaging sensor and showing the anatomy” (Claim 22) (“FIG. 2 is a diagram of the distal end of an exemplary catheter used in an IVUS system. […] In some examples, sensor 208 may include a single transducer element or an array of transducer elements configured to emit and receive ultrasonic pulses” [0037]. As shown in FIG. 2, the catheter 202 includes a single imaging sensor (i.e. sensor 208). Furthermore, Nystrom discloses “As described, in some examples, the transducer is moved within the patient for acquisition of image data from a plurality of positions within the patient” [0044]. Therefore, since the transducer (i.e. sensor 208 of FIG. 2) is moved within the patient to acquire image data from a plurality of positions within the patient and the transducer (i.e. sensor 208) is positioned within the blood vessel 234 (see [0037] and FIG. 2), the single imaging sensor is configured to obtain a plurality of intravascular images during movement of the intravascular imaging catheter through a blood vessel of a patient, wherein the plurality of intraluminal/intravascular images comprises a first intraluminal/intravascular image obtained by the single imaging sensor and showing an anatomy and a second intraluminal/intravascular image obtained by the single imaging sensor and showing the anatomy.); […]
“a change in at least one of the shape or a position of the anatomy between the first intraluminal image and the second intraluminal image, wherein the change corresponds to the first image being obtained by the single imaging sensor at a first position within the body lumen during the movement and the second image being obtained by the single imaging sensor at a different second position within the body lumen during the movement” (Claims 1 and 14) and “a change in at least one of a shape or a position of the anatomy between the first intravascular image and the second intravascular image, wherein the change corresponds to the first intravascular image being obtained by the single imaging sensor at a first position within the blood vessel during the movement and the second intravascular image being obtained by the single imaging sensor at a different, second position within the blood vessel during the movement” (Claim 22) (“As described, in some examples, the transducer is moved within the patient for acquisition of image data from a plurality of positions within the patient” [0044]. When the transducer (i.e. single imaging sensor) is moved to different positions within the blood vessel to obtain the first and second intravascular/intraluminal images, the shape or position of the anatomy changes. Therefore, since the transducer (i.e. sensor 208 of FIG. 2) is moved within the patient to acquire image data from a plurality of positions within the patient and the transducer (i.e. sensor 208) is positioned within the blood vessel 234 (see [0037] and FIG. 2), a change in at least one of a shape or a position of the anatomy between the first intravascular/intraluminal image and the second intravascular/intraluminal image is detected, wherein the change corresponds to the first intravascular/intraluminal image being obtained by the single imaging sensor at a first position within the blood vessel during the movement and the second intravascular image being obtained by the single imaging sensor at a different second position within the blood vessel during the movement.).
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Nystrom teaches “wherein the processor circuit is configured to: […] based on a third intraluminal image obtained while the intraluminal imaging catheter is moved through the body lumen” (“In some embodiments, the user can decide whether more information will be acquired. If so, the processing engine can initiate translation of the transducer within the patient, as in step 312” [0041] and “As described, in some examples, the transducer is moved within the patient for acquisition of image data from a plurality of positions within the patient” [0044]. Thus, since the user can device whether more information will be acquired, the processor circuit is configured to acquire a third intraluminal image.).
Nystrom does not teach to “determine a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 1), “determining, with the processor circuit, a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 14), and “update the longitudinal translation speed […]” (Claim 2).
Henneken teaches to “determine a longitudinal translation speed of the intraluminal/intravascular imaging catheter based on the change in at least one of a shape or a position of the anatomy between the first intraluminal/intravascular image and the second intraluminal/intravascular image” […] and “a known time interval between the first intraluminal/intravascular image and the second intraluminal/intravascular image” (Claims 1 and 22) and “determining, with the processor circuit, a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 14) (“In an embodiment, the processing arrangement of the patient interface module 30, e.g. the image processor 32, may be adapted to calculate the translation speed of the catheter 20, e.g. its pullback speed, from a complete sequence of images captured with the respective transducer arrays 21, 23 , which may be performed during or after acquisition of these images. In this embodiment, the processing arrangement may be adapted to apply regularization techniques such as a Kalman filter to the image sequence in order to obtain a particularly accurate determination of the translation speed of the catheter 20” [0045]. As an intraluminal imaging catheter is pulled back through a lumen images are obtained, each of which contain different shapes or positions of anatomy as the catheter moves through the lumen, since the lumen shape varies along a length of a vessel. The complete sequence of images, under broadest reasonable interpretation, includes first and second intraluminal images, which inherently contain anatomy that changes in at least one of a shape or a position of the anatomy as the catheter is pulled back. Therefore, the imaging processor 32 performs the step of determining the longitudinal translation speed of the intraluminal or IVUS imaging catheter based on the change in at least one of a shape or a position of the anatomy between the first intraluminal or IVUS image and the second intraluminal or IVUS image.); 
Furthermore, in regard to a known time interval between the first intraluminal or IVUS image and the second intraluminal or IVUS image, Henneken discloses “In order to determine the time delay of difference ΔT between matching images, the processing arrangement of the patient interface module 30, e.g. the signal processor 31 or the image processor 32, may employ a clock that provides each generated image with a timestamp” [0043]. Therefore, each image obtained by the imaging catheter is associated with a specific time, thereby allowing a time interval between images to be determined. Additionally, Henneken discloses “If it is determined in 113 that no such correlation exits, […] the method reverts back to 107 in which new second sensor data is captured. This process is repeated until it is determined in 113 that the first sensor data matches the second sensor data, after which the translation speed, e.g. the pullback speed, of the catheter 20 is determined in 115 from the known distance D between the first sensor 21 and the second sensor 23 (or the first visual marker 41 and the second visual marker 43) and the time difference ΔT between the time capture of the first sensor signals and the time capture of the second sensor signals as previously explained” [0061]. Thus, since the processing arrangement (i.e. including the signal processor 31 and the image processor 32) provides each generated image with a timestamp and the translation speed is determined based on a known distance (i.e. relating to the position of a sensor relative to anatomy) and the time difference between the time capture of the first and second sensor signals (i.e. corresponding to first and second intraluminal or IVUS images) under broadest reasonable interpretation, the translation speed is determined based on the change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image (i.e. corresponding to the first and second sensors respectively) and a known time interval (i.e. ΔT) between the first intraluminal image and the second intraluminal image.).
“update the longitudinal translation speed […]”  (Claim 2) (“The image processor 32 may apply a correlation threshold to determine if the first image matches the second image […] To further improve the matching process, the first image may be compared to a series of second images, e.g. consecutively captured second images, with the second image having the largest (maximum) correlation with the first image being selected as the matching image […] the second image having the best match, i.e. the maximum correlation, with the first image may be selected to increase the accuracy of the determination of the translation speed of the catheter 20” [0042]. Therefore, since the first image can be compared with a series of second images (i.e. including a third image) in order to increase the accuracy of the determination of the translation speed of the catheter, the image processor performs the step of updating the longitudinal translation speed based on a third intraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify intraluminal/intravascular imaging system and method of Nystrom so as to include the longitudinal translation speed being determined based on a change in at least one of a shape of a position of the anatomy and a known time interval between the first intraluminal image and the second intraluminal image as disclosed in Henneken in order to “obtain a particularly accurate determination of the translation speed of the catheter 20” [Henneken: 0045]. Referring to a change between two images and a known time interval is one of a finite number of techniques that can be used to calculate a longitudinal translation speed therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of accurately determining the translation speed of the catheter.
The combination of Nystrom and Henneken does not teach to “output(ting), to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” (Claims 1, 14 and 22) or “dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the third intraluminal image” (Claim 2).
Wenderow discloses that the processor circuit is configured to “output(ting), to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” (Claims 1, 14 and 22) (“Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. Therefore, the system includes a screen display. As shown in FIG. 9, the GUI 200 includes a guide wire speed indicator 212. Furthermore, in regard to the screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator includes a linear or axial speed indicator 236 to display information related to the linear speed of the guide wire and a rotational speed indicator 238 to display information related to the rotational speed of the guide wire. Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement. As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076]. Therefore, in order for the GUI 200 to display the proportional speed of the guide wire as the user manipulates it to control its advancement or retraction on the linear speed indicator 236, under broadest reasonable interpretation, the processor circuit had to have been configured to output, to a display in communication with the processor circuit, a screen display including a speed indicator (i.e. guide wire speed indicator 212 including the linear speed indicator) based on the longitudinal translation speed (i.e. linear speed).).
to “dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the third intraluminal image” (Claim 2) (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear or axial speed indicator 236 […] As the user manipulated the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of vertical bar 240 extending above origin 246 changes color” [0076]. Therefore, since the bar 240 can change color in proportion to the speed of the guide wire as the user manipulates the guide wire, under broadest reasonable interpretation, a processor circuit had to have been present to dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the further intraluminal ultrasound image acquired by device of Shimizu.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal imaging system of Nystrom, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Nystrom discloses “wherein the processor circuit is further configured to output, via the screen display, an intraluminal image of the plurality of intraluminal images” (FIG. 4 shows an exemplary longitudinal image as can be constructed by an embodiment of an intravascular imaging system. FIG. 4 shows a display 420 such as might be shown on the display 114 of FIG. 1 for example. Referring again to FIG. 4, display 420 can include a cross-sectional image 424 configured to display a set of image information corresponding to a particular transducer location” [0051]. Therefore, the processor circuit is further configured to output, via the screen display, an intraluminal image of the plurality of intraluminal images.).
Nystrom and Henneken does not disclose “wherein the intraluminal ultrasound image is proximate to the speed indicator”.
Wenderow discloses “wherein the intraluminal ultrasound image is proximate to the speed indicator” (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. […] As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076] and “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. As shown in FIG. 9, the guide wire speed indicator 212 is displayed on the GUI 200.  Furthermore, Wenderow discloses “In one embodiment, the GUI module 56 may be configured to alter the display of guide wire icon 162 when the user is controlling guide wire 142, to alter the display of guide catheter icon 164 when the user is controlling guide catheter 148, and to alter the display of working catheter icon 166 when the user is controlling working catheter 144 […] In one embodiment, GUI module 56 is configured to display icons 162-166 as a moving graphic of the component currently in use. For example, guide wire icon 162 may be an advancing, retracting, or rotating graphic of a guide wire when guide wire 142, is being advanced, retracted, or rotated” [0050] and “In another embodiment GUI module 56 may be configured to allow the user to alter the display of image data by interacting with touch screen 18” [0053]. As shown in FIG. 4, the touch screen 18 includes the guide wire icon 162, a guide catheter icon 166, and a working catheter icon 166. In this case, since the GUI module 56 may alter the display of the working catheter icon when the user controls the working catheter 144 and the user can alter the display of image data by interacting with the touch screen 18 and the GUI module 56 can be configured to cause the display of a graphical user interface (GUI) 200 including a guide wire speed indicator 212, under broadest reasonable interpretation, the intraluminal ultrasound image can be displayed proximate to the speed indicator (i.e. the guide wire speed indicator) on the GUI module 56.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Shimizu, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Nystrom does not teach “wherein the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal ultrasound imaging catheter in an extraluminal image”. 
Henneken teaches “wherein the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal imaging catheter in an extraluminal image” (“According to an aspect, there is provided an imaging system comprising a catheter having a first reference object at a first location on the catheter […] and a second reference object at a second location on the catheter […] process a first sensor signal from the sensor arrangement indicative of the first reference object in a first reference location at a first point in time; process a second sensor signal from the sensor arrangement indicative of the second reference object in the reference location at a second point in time; and determine a translation speed of the catheter from the set distance and the difference between the first point in time and the second point in time” [0009]. Therefore, since the translation speed can be determined from the set distance and the time difference between the first and second points in time, under broadest reasonable interpretation, the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal imaging catheter in an extraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify intraluminal imaging system of Nystrom so as to include the longitudinal translation speed being determined based on a change in at least one of a shape of a position of the anatomy and a known time interval between the first intraluminal image and the second intraluminal image as disclosed in Henneken in order to “obtain a particularly accurate determination of the translation speed of the catheter 20” [Henneken: 0045]. Referring to a change between two images and a known time interval is one of a finite number of techniques that can be used to calculate a longitudinal translation speed therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of accurately determining the translation speed of the catheter.
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Nystrom and Henneken does not teach “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds; and a marker positioned within the shape and representative of the determined longitudinal translation speed”.
Wenderow discloses “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds” (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear of axial speed indicator 236 […] Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement” [0076]. As shown in FIG. 9, the linear speed indicator 236 is in the shape of a vertically displayed bar 240. Since the maximum forward icon 242 can indicate the maximum forward speed and the maximum reverse speed icon 244 can indicate the maximum reverse speed, under broadest reasonable interpretation, the speed indicator comprises a shape representative of a range of longitudinal translation speed (i.e. from maximum forward speed to maximum reverse speed).); and 
“a marker positioned within the shape and representative of the determined longitudinal translation speed” (“As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of the vertical bar 240 extending above origin 246 changes color” [0076]. In this case since the bar 240 changes in color in proportion to the speed of the guide wire, under broadest reasonable interpretation, the color of the vertical bar 240 constitutes a marker positioned within the shape (i.e. the linear speed indicator 236) and representative of the determined longitudinal translation speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
Regarding claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Nystrom and Henneken does not teach “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed to an opposite, second portion representative of a maximum translation speed”.
Wenderow discloses “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed to an opposite second portion representative of a maximum translation speed” (“Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement” [0076]. As shown in FIG. 9, the color of the bar 240 can extend from the origin 236 to either the maximum forward icon 242 and the maximum reverse icon 244. In this case, since the linear speed indicator can include a maximum forward icon and a maximum reverse icon and an origin 246, under broadest reasonable interpretation, the speed indicator (i.e. the linear speed indicator 236) comprises a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed (i.e. the origin 246) to an opposite second portion representative of a maximum translation speed (i.e. maximum forward icon 242 and/or maximum reverse icon 244).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Nystrom and Henneken does not teach “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal images; and output at least one of the length estimate of the volume estimate via the screen display”.
Wenderow discloses “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal ultrasound images” (“In the embodiment of FIG. 9, the functionality of measurement module 66 is provided via guide wire measurement control 214. To measure the length of a lesion using guide wire measurement control 214, the user will press reset button 264 when the tip of the guide wire is aligned with the distal tip of the lesion. The user will then retract the guide wire until the distal tip of the guide wire is aligned with the proximal tip of the lesion. When aligned, the user will press save button 266. The number displayed in stored distance indicator 270 will be the distance that the guide wire traveled from the distal to proximal ends of the lesion. The distance traveled using this procedure provides a measurement of the length of the lesion” [0080]. In this case, in order for the stored distance indicator 270 to be able to display the distance that the guide wire travels from the distal to proximal ends of the lesion (i.e. the length of the lesion) under broadest reasonable interpretation, the processor circuit had to have been configured to determine a length estimate of the body lumen based on the longitudinal translation speed (i.e. the translation speed indicated by the linear speed indicator 236 displayed within GUI of FIG. 9).); and 
“output at least one of the length estimate of the volume estimate via the screen display” (“When pushed, reset button 264 resets the value displayed by distance indicator 268 causing distance indicator 268 to display 000.0. As the guide wire is advanced and retracted, distance indicator 268 displays the net distance that the guide wire had moved since the last time reset button 264 was pushed (in mm in the embodiment shown). In this manner, distance indicator 268 displays the length of the path that the guide wire traveled from the point when the reset button was pushed to its current position” [0079] and “The positional information displayed in distance indicators 268, 270, 276, and/or 278 may be used by the user to help in positioning the guide wire or stent/balloon, respectively” [0082]. In this case, since the distance indicators can display the distance that the guide wire can be advanced or retracted under broadest reasonable interpretation a processor circuit had to have been present and configured to output the length estimate via the screen display. In regard to the screen display, Wenderow discloses “In other embodiments, GUI 200 may be displayed on a non-touch screen display with the user interacting with the icons via one of more input device (e.g., mouse, keyboard, etc.)” [0071].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom and Henneken so as to include the processor circuit being configured to determine a length estimate of the body lumen based on the longitudinal translation speed and outputting the length estimate on the screen display as disclosed in Wenderow in order to allow the user to know the distance that the guide wire must travel to reach a particular point within the patient [Wenderow: 0082]. By determining the length estimate, and displaying the positional information, the various indicators can help “the user determine if the device has been moved too far, not far enough etc.” [Wenderow: 0082]. This would provide the user with more information about the portion of the body to which the intraluminal ultrasound imaging catheter is inserted. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the length of the vessel to which the intraluminal ultrasound imaging catheter is introduced. 
Regarding claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Nystrom teaches “further comprising: the intraluminal imaging catheter” (“In some examples, catheter 102 may include a sensor 108 at the distal end 106 that is configured to provide information indicative of an environment within the patient’s vasculature” [0033]. Therefore, since the catheter 102 is configured to provide information indicative of an environment within the patient’s vasculature, the catheter 102 constitutes the intraluminal imaging catheter.).
Regarding claim 16, due to due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Nystrom teaches “wherein the intraluminal imaging catheter comprises an intravascular imaging catheter; wherein the plurality of intraluminal images comprises a plurality of intravascular images; wherein the body lumen comprises a blood vessel, “wherein the first intraluminal image and the second intraluminal image respectively comprise a first intravascular image and a second intravascular image” (“In some examples, catheter 102 may include a sensor 108 at the distal end 106 that is configured to provide information indicative of an environment within the patient’s vasculature” [0033]. Therefore, since the catheter 102 is configured to provide information indicative of an environment within the patient’s vasculature, the catheter 102 constitutes the intraluminal/intravascular imaging catheter. Furthermore, Nystrom discloses “FIG. 2 is a diagram of the distal end of an exemplary catheter used in an IVUS system. […] In some examples, sensor 208 may include a single transducer element or an array of transducer elements configured to emit and receive ultrasonic pulses” [0037]. As shown in FIG. 2, the catheter 202 includes a single imaging sensor (i.e. sensor 208) that is positioned within the blood vessel 234. Furthermore, Nystrom discloses “As described, in some examples, the transducer is moved within the patient for acquisition of image data from a plurality of positions within the patient” [0044]. Therefore, since the transducer (i.e. sensor 208 of FIG. 2) is moved within the patient to acquire image data from a plurality of positions within the patient and the transducer (i.e. sensor 208) is positioned within the blood vessel 234 (see [0037] and FIG. 2), the plurality of intraluminal images comprise a plurality of intravascular images, the body lumen comprises a blood vessel and the first intraluminal image and the second intraluminal image (i.e. obtained as the transducer is moved within the patient) respectively comprise a first intravascular image and a second intravascular image.).
Regarding claims 17 and 18, due to their dependence on claims 16 and 1, respectively, these claims inherit the references disclosed therein. That being said, Nystrom teaches “wherein the intravascular imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter, wherein the plurality of intravascular images comprises a plurality of IVUS images; and wherein the first intravascular image and the second intravascular image respectively comprise a first IVUS image and a second IVUS image” (Claim 17) and “wherein the intraluminal imaging catheter comprises an intraluminal ultrasound imaging catheter; wherein the plurality of intraluminal images comprises a plurality of intraluminal ultrasound images” (Claim 18) (“FIG. 2 is a diagram of the distal end of an exemplary catheter used in an IVUS system. […] In the illustrated embodiment, catheter 202 comprises an IVUS catheter. The IVUS catheter 202 includes a sensor 208 […] In some examples, sensor 208 may include a single transducer element or an array of transducer elements configured to emit and receive ultrasonic pulses” [0037]. Therefore, since FIG. 2 shows a catheter used in an IVUS (i.e. intravascular ultrasound system) the catheter 202 constitutes an intravascular/intraluminal ultrasound imaging catheter which is configured to obtain IVUS images. As established previously, the terms intraluminal and intravascular are synonymous since a vascular channel (i.e. blood vessel) is a type of lumen. Therefore, the plurality of intravascular/intraluminal images (see [0044]) comprises a plurality of IVUS/intraluminal ultrasound images and the first intravascular image and the second intravascular image respectively comprise a first IVUS image and a second IVUS image.).
Regarding claim 19, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the of Nystrom teaches “wherein the single imaging sensor comprises a single array of imaging elements longitudinally co-located along a length of the intraluminal imaging catheter” (“FIG. 2 is a diagram of the distal end of an exemplary catheter used in an IVUS system. […] In some examples, sensor 208 may include a single transducer element or an array of transducer elements configured to emit and receive ultrasonic pulses” [0037]. As shown in FIG. 2, the catheter 202 includes a single imaging sensor (i.e. sensor 208). Thus, since the catheter 202 includes a single imaging sensor 208 and the sensor 208 may include an array of transducer elements, the single imaging sensor comprises a single array of imaging elements longitudinally co-located along a length of the intraluminal imaging catheter.).
Regarding claims 20-21 and 25-26, due to their dependence on claims 1 and 22, respectively, these claims inherit the references disclosed therein. That being said, Nystrom teaches “wherein the single imaging sensor comprises an ultrasound transducer array” (Claims 20 and 25); “wherein the single imaging sensor comprises an optical coherence tomography (OCT) sensor” (Claims 21 and 26) (“In some examples, catheter 102 may include a sensor 108 at the distal end 106 that is configured to provide information indicative of an environment within the patient’s vasculature. For example, where the system 100 is an IVUS system, sensor 108 may comprise an ultrasound transducer configured to emit and receive ultrasound energy and generate ultrasound data. In another imaging example, the system 100 may be an OCT system, and sensor 108 may comprise an OCT transducer configured to emit and receive light and generate OCT data” [0033] and “FIG. 2 is a diagram of the distal end of an exemplary catheter used in an IVUS system. […] In some examples, sensor 208 may include a single transducer element or an array of transducer elements configured to emit and receive ultrasonic pulses” [0037]. As shown in FIG. 2, the catheter 202 includes a single imaging sensor (i.e. sensor 208). Therefore, the single imaging sensor comprises an ultrasound transducer array or an optical coherence tomography (OCT) sensor.).
Regarding claims 23 and 24, due to their dependence on claim 22, these claims inherit the references disclosed therein. That being said, Nystrom teaches “wherein the blood vessel comprises peripheral vasculature” (Claim 23) and “wherein the blood vessel comprises cardiac vasculature” (Claim 24) (“Thus, the distal sleeve 520, and hence, the sensor 508, may be positioned within a patient (e.g., within an anatomical structure of a patient, such as within a vein, artery, or other blood vessel, or across a heart valve, for example) by causing the distal sleeve 520 to slide over the medical guidewire 530 to the desired position” [0055]. In order for the sensor 508 to be positioned within the heart valve, the sensor 508 must have been passed through cardiac vasculature. Therefore, since the sensor 508 (i.e. the single sensor) may be positioned within a vein, artery, other blood vessel or across a heart valve, the blood vessel comprises peripheral vasculature and/or cardiac vasculature.). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al. US 20170333000 A1 “Nystrom”, and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow” as applied to claims 1-3, 5-8, 13-14, and 16-26 above, and further in view of Shimizu et al. US 20160206267 A1 “Shimizu”.
Regarding claims 9 and 10, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, the combination of Nystrom, Henneken and Wenderow does not teach “wherein the screen display further comprises a stylized diagram of the body lumen” (Claim 9) or “wherein the screen display further comprises a position of the intraluminal imaging catheter within the stylized diagram” (Claim 10). 
Shimizu is within the same field of endeavor as the claimed invention because it discloses an imaging system for obtaining multiple transverse cross-sectional images of blood vessels [Abstract].
Shimizu teaches “wherein the screen display further comprises a stylized diagram of the body lumen” (Claim 9) and “wherein the screen display further comprises a position of the intraluminal imaging catheter within the stylized diagram” (Claim 10) (“FIG. 4 illustrates a display example 1, according to the present embodiment. In the display example 1, a vascular axial cross-sectional image 450 extending along the vascular length direction is displayed on a screen of the display device 190” [0047] and “In addition, a fluoroscopic image 410 indicating the first position 451 and a fluoroscopic image 420 indicating the second position 452 are displayed on the screen of the display device 190. The fluoroscopic image 410 is captured when a probe is present near the first position 451, and the fluoroscopic image 420 is captured when the probe is present near the second position 452” [0048]. In this case, “the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. Therefore, the tomographic images and consequently the fluoroscopic images, are acquired as the catheter (i.e. containing the optical probe) is pulled back through the blood vessel. As shown in FIG. 4, these fluoroscopic images 410 and 420 indicate the position of the probe (i.e. the imaging catheter) within the blood vessel at the first and second positions 451 and 452 respectively and correspond to the transverse cross-sectional images 430 and 440, respectively. Therefore, the screen display (i.e. display device 190) comprises a stylized diagram of the body lumen which further comprises a position of the intraluminal imaging catheter within it.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom, Henneken and Wenderow so as to include the screen display further comprising a stylized diagram of the body lumen and the position of the intraluminal imaging catheter within the stylized diagram as disclosed in Shimizu in order to allow the user to view where the intraluminal/intravascular images are being obtained from within the blood vessel. Displaying a stylized diagram (i.e. the fluoroscopic images shown in FIG. 4 of Shimizu) is one of a finite number of techniques for allowing the user to view the position at which the intraluminal imaging catheter obtains images with a reasonable expectation of success, therefore it would be obvious to try.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al. US 20170333000 A1 “Nystrom”, Henneken et al. US 20180360417 A1 “Henneken”, Wenderow et al. US 20110152882 A1 “Wenderow” and Shimizu et al. US 20160206267 A1 “Shimizu” as applied to claim 9 above, and further in view of Huennekens et al. US 20060241465 A1 “Huennekens”.
Regarding claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of does not disclose “wherein the screen display further comprises a trail indicating past positions of the intraluminal ultrasound imaging catheter”.
Huennekens is within the same field of endeavor as the claimed invention because it provides a system and method for providing vascular imaging [Abstract].
Huennekens discloses “wherein the screen display further comprises a trail indicating past positions of the intraluminal ultrasound imaging catheter” (“With continued reference to FIGS. 5 and 6, a calculated path 550/650 is determined by the co-registration processor 30 within displays 501/601. A marker artifact 520/620 is placed on top of the calculated path 550/650. The marker artifact 520/620 is superimposed on the angiogram image at a location calculated from non-visual position data (e.g., pull-back distance, spatial position sensors, angular orientation sensors, etc.). […] Furthermore, each subsequent time that a fluoroscope is activated and an image of the radiopaque marker is acquired and presented to the co-registration processor 30, an error between the actual radiopaque marker location and a current calculated marker artifact 520/620 location is eliminated by replacing the calculated position by a position calculated by the radiopaque marker image. […] In an exemplary embodiment, the error/total travel distance ratio is used as a scaling factor to recalculate and adjust all previously calculated/rendered/presented marker artifact overlay positions on the rendered/stored copies of the enhanced radiological image 510/610 for the entire preceding period in the which the fluoroscope has been inactive” [0056]. Therefore, since the marker artifact 520/620 can be placed within the calculated path 550/650 and the subsequent activation of the fluoroscope results in an image of the radiopaque marker (i.e. marker artifact 520/620) can be coregistered and the previously calculated/rendered/presented marker artifact overlay positions can be adjusted such that  they are on the enhanced radiological image 510/610 for the entire preceding period in which the fluoroscope, under broadest reasonable interpretation, the screen display had to further comprise a trail indicating past positions of the intraluminal imaging catheter.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom, Henneken, Wenderow and Shimizu so as to include the trail indicating past positions of the intraluminal imaging catheter as disclosed in Huennekens in order to provide the user with a visualization of how the intraluminal ultrasound imaging catheter has changed in position over time. By knowing the trail of past positions of the intraluminal ultrasound imaging catheter (i.e. catheter), the user can verify the position of the advancement or retraction of the catheter within the patient. Combining the prior art elements according to known techniques would yield the predictable result of visualizing the change in position of the intraluminal ultrasound imaging catheter over the course of imaging.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al. US 20170333000 A1 “Nystrom”, Henneken et al. US 20180360417 A1 “Henneken”, Wenderow et al. US 20110152882 A1 “Wenderow”, Shimizu et al. US 20160206267 A1 “Shimizu” and Huennekens et al. US 20060241465 A1 “Huennekens” as applied to claim 11 above, and further in view of Belohlavek et al. US 20160235485 A1 “Belohlavek”.
Regarding claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Nystrom, Henneken, Wenderow, Shimizu and Huennekens does not disclose “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter”.
	Belohlavek discloses “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter” (“In combination with a method of interferometric ultrasonography described below, the use of color-coding offers an operational advantage over the related art in that the proposed technique allows detecting and making visible even stationary objects. The present invention recognizes that, in order to effectuate a detection of the stationary objects, the US imaging system can be configured to interpret a stationary object as a moving object and label or tag it with a color marker representing a “change in position” detected through the interpreted “change in correlation” between the two reflected pulses corresponding to two different scan-lines. […] Moreover, a specific color-map can be further assigned to the tags so as to differentiate, by color coding, the detected tag-signal from the signals corresponding to ordinary motion of blood-flow, motion of tissue, or motion of navigated object itself (for example, the motion corresponding to advancement of a catheter into the heart)” [0090]. Therefore, since color-coding can be used to generate a specific color-map which includes color coding the detected tag-signal from the signals corresponding to the motion of a navigated object (i.e. a catheter), under broadest reasonable interpretation, this color-map can incorporated into the trail of Huennekens to represent a color coded trail in the screen display to indicate past longitudinal speeds (i.e. the motion of the navigate object) as calculated in Wenderow of the intraluminal ultrasound imaging catheter as disclosed in Waters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Nystrom, Henneken, Wenderow, Shimizu and Huennekens so as to include the color-coding of the trail as disclosed in Belohlavek in order to allow the user to easily visualize the longitudinal translation speed as the intraluminal ultrasound imaging catheter is passing through the patient. By color-coding the trail of past positions of the catheter, the user can be made aware of the speed at which the catheter moved through a specific portion of the body. This longitudinal translation speed can then be correlated with images acquired at each specific portion so that the user can observe how the translation speed influences the quality of the acquired images. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the past longitudinal translation speeds to the user.
Response to Arguments
Applicant’s arguments, see Remarks page 8-11, filed 08/15/2022, with respect to the rejections of claims 1-3, 5-14, 16-19 under 35 U.S.C. 103 have been fully considered and are persuasive.
Regarding claims 1 and 14, the applicant has amended the claims to recite “the processor circuit is configured to: receive a plurality of intraluminal images obtained by a single imaging sensor […]” (Claim 1) and “receiving, at a processor circuit in communication with an intraluminal imaging catheter, a plurality of intraluminal images obtained by a single imaging sensor” (Claim 14). The examiner acknowledges that the prior art references of Shimizu, Henneken and Wenderow, alone or in combination do not disclose or suggest these limitations, particularly with respect to the single imaging sensor.
Regarding claims 2-3, 5-10, 13 and 16-18, due to their dependence either directly or indirectly on claims 1 and 14, respectively, these claims inherit the reasoning disclosed therein. Thus, these claims are subject to the new ground(s) of rejection as stated in the 35 U.S.C. 103 section above.
Regarding claims 11 and 19, due to their indirect dependence on claim 1, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection as stated in the 35 U.S.C. 103 section above.
Regarding claim 12, due to its indirect dependence on claim 1, this claim inherits the references disclosed therein. Thus, this claim is subject to the new ground(s) of rejection as stated in the 35 U.S.C. 103 section above.
Regarding newly added claims 20-26, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waters et al US 20170164922 A1 “Waters” is pertinent to the applicant’s disclosure because it discloses “FIG. 1 illustrates an example of a system 100 that may be configured to perform intravascular imaging. System 100 can include a catheter assembly 102, a translation device 104, and an imaging engine 106” [0025].
Nair US 20150196271 A1 “Nair” is pertinent to the applicant’s disclosure because it discloses “The transducer subassembly 218 can include either a single transducer or an array. The transducer elements can be used to acquire different types of intravascular data, such as flow data, motion data and structural image data” [0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793